Kn ows ni Case 8:15-cv-00011-TPB-CPT Document 146-12 Filed 12/20/19 Page 1 of 1 PagelD 1618
*

Dig up information about a website.

Home Statistics Full Index Remove result

Last searches information about the website elsmar.com.

Best scoring websites We took the screenshot and data from this website at .
at Alexa.

Link to elsmarcom

jen.com ghoomlo.pk

http:/ /allstudynotes.com oo

http://www. competitiveexams.co. inAite title: 1

azo.com Site description: 150 9001, ISO 13485, and Medical Device Safety and Training - Business Standards Compliance Help.

 

 

httos: // www. arin. net/ whois tou. htm ite keywords: Empty

 

 

xVKxx. Club/ movs-indian-webcam-

 

 

1.html Your browser:
http: //www.allstudynotes.com Your ipadress: N/A

 

2680293.862sc.com Social Security Google pagerank: No data av

 

number 278-/6-4520 Dana eet “nite Pe Pca oe eed ees Mice Souls Dara

https: //112.com md Ph + et oe ed =
wif . . Ce Be bsi. rn ~~ . anes
http: //careerplanets.in/onlinetest? / a we ae 2. aI
“aire wan

htto:/ /careerplanet.co.in/

 

 

 

 

how he re.com https: fi fi dz. com 2 eo vu ging aeorwe tbat hh ee, ed eee es oe
http: / /mahendraonlineexam.com/ Minto nc ace Rico “aon!

 

Bane Serene end Giuciiens trecdante Mita ectone endimtecadts +

‘eee ar. oe Lecce. slaw Cowes to ue Disa
. ‘a wig eda be sued we ioe
‘ ™= 4

1681817.862sc.com Thumbnail:
1880878.862sc.com
kuaisuhongganjituzhi.hooshong.com

azo.com

 
 
  

    
    
     
 

              

STP a Sa
= iaee

shel «
* ree Hae.
he wee ee A ee ee

Sadie ia ae = a
Ce

 

Omoz Description:

 

Dmoz Category:

 

Alexa Links:

 

Alexa Rank:

 

Alexa Reach:

 

Alexa country rank

 

Whois Server Version 27.0

Domain names in the .com and .net domains can now be registered
with many different competing registrars. Go to http://www.internic.net
tor detailed information.

Domain Name: ELSMAR.COM
Registrar: TUCOWS DOMAINS INC.
Whois Server: whois.tucows.com
Referral URL: http: //www.tucowsdomains.com
Name Server: NS1.ELSMAR.COM

Name Server: NS?2.ELSMAR.COM
Status: clientTransterProhibited
Status: clientUpdateProhibited
Updated Date: 91-sep-2014
Creation Date: 13-may-2602
Expiration Date: 13-may-2019

>>> Last update of whois database: Tue, @6 Jan 2015 17:59:57 GMT <<<

NOTICE: The expiration date displayed in this record is the date the
registrar's sponsorship of the domain name registration in the registry is
currently set to expire. This date does not necessarily reflect the expiration
date of the domain name registrant's agreement with the sponsoring

registrar. Users may consult the sponsoring registrar's Whois database to
view the registrar's reported date of expiration for this registration.

TERMS OF USE: You are not authorized to access or query our Whois

database through the use of electronic processes that are high-volume and
automated except as reasonably necessary to register domain names or
modify existing registrations; the Data in VeriSign Global Registry
Services’ ("VeriSign") Whois database is provided by VeriSign for
information purposes only, and to assist persons in obtaining information
about op related to a domain name registration record. VeriSign does not
guarantee its accuracy. By submitting a Whois query, you agree to abide

by the following terms of use: You agree that you may use this Data only
for lawful purposes and that under no circumstances will you use this Data
to: (1) allow, enable, or otherwise support the transmission of mass
unsolicited, commercial advertising or solicitations via e-mail, telephone,
or facsimile; or (2) enable high volume, automated, electronic processes
that apply to VeriSign (or its computer systems). The compilation,
repackaging, dissemination or other use of this Data is expressly
prohibited without the prior written consent of VeriSign. You agree not to
use electronic processes that are automated and high-volume to access or
query the Whois database except as reasonably necessary to register

domain names or modify existing registrations. VeriSign reserves the right
to restrict your access to the Whois database in its sole discretion to ensure
operational stability. VeriSign may restrict or terminate your access to the
Whois database for failure to abide by these terms of use. VeriSign
reserves the right to modify these terms at any time.

The Registry database contains ONLY .COM, .NET, .EDU domains and
Registrars.
Domain Name: ELSMAR.COM
Registry Domain ID: 86543225 DOMAIN COM-VRSN
Registrar WHOIS Server: whois. tucows.com
Registrar URL: http://tucowsdomains.com
Updated Date: 2614-69-61716:46:677
Creation Date: 2002-05-13721:15:172
Registrar Registration Expiration Date: 2619-@5-135721:15:172
Registrar: TUCOWS, INC.
Registrar IANA ID: 69
Registrar Abuse Contact Email: domainabusef@tucows.com
Registrar Abuse Contact Phone: +1.4165350123
Reseller: Dynamic Network Services, Inc. (Dyn)
Reseller: support@dyndns.com
Reseller: 663-668-4998
Reseller: http: //www.dyn.com/
Domain Status: clientTransterProhibited
Domain Status: clientUpdateProhibited
Registry Registrant ID:
Registrant Name: Marc Smith
Registrant Organization: Smith, Marc
Registrant Street: 6466 Lesourdsville-West Chester Road
Registrant City: Olde West Chester
Registrant State/Province: OH
Registrant Postal Code: 45869
Whois: Registrant Country: US
Registrant Phone: +1.5133416272
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: elsmarmarc@gmail.com
Registry Admin ID:
Admin Name: Marc Smith
Admin Organization: Smith, Marc
Admin Street: 8466 Lesourdsville-West Chester Road
Admin City: Olde West Chester
Admin State/Province: OH
Admin Postal Code: 45069
Admin Country: US
Admin Phone: +1.5133416272
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: elsmarmarc@gmail.com
Registry Tech ID:
Tech Name: Marc Smith
Tech Organization: The Elsmar Cove
Tech Street: 8466 LeSourdsville-West Chester Rd
Tech City: West Chester
Tech State/Province: QOH
Tech Postal Code: 45069-1929
Tech Country: US
Tech Phone: 4+1.5133416272
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: elsmar@spamcop.net
Name Server: N51.ELSMAR.COM
Name Server: NS2.ELSMAR.COM
DNSSEC: Unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2@14-09-017T16:46:072 <<<

Registration Service Provider:
Dynamic Network Services, Inc. (Dyn), support@dyndns.com
663-668-4998
603-668-6474 (fax)
http: //www.dyn. com/
Login to your account at https://www.dyn.com/+domains,/ to manage
nameservers and contacts for your domain.

The Data in the Tucows Registrar WHOIS database is provided to you by Tucows
for information purposes only, and may be used to assist you in obtaining
information about or related to a domain name's registration record.

Tucows makes this information available "as is,"
accuracy.

and does not guarantee its

By submitting a WHOIS query, you agree that you will use this data only for
lawful purposes and that, under no circumstances will you use this data to:
a) allow, enable, or otherwise support the transmission by e-mail,
telephone, or facsimile of mass, unsolicited, commercial advertising or
solicitations to entities other than the data recipient's own existing
customers; or (b) enable high volume, automated, electronic processes that
send queries or data to the systems of any Registry Operator or
ICANN-Accredited registrar, except as reasonably necessary to register
domain names or modify existing registrations.

The compilation, repackaging, dissemination or other use of this Data is
expressly prohibited without the prior written consent of Tucows.

Tucows reserves the right to terminate your access to the Tucows WHOIS
database in its sole discretion, including without limitation, for excessive
querying of the WHOIS database or for failure to otherwise abide by this
policy.

Tucows reserves the right to modity these terms at any time.

By submitting this query, you agree to abide by these terms.

NOTE: THE WHOIS DATABASE IS A CONTACT DATABASE ONLY. LACK OF A DOMAIN
RECORD DOES NOT SIGNIFY DOMAIN AVAILABILITY.

 

URL: elsmarcom

 

Headers

 

HATITP/1.1 361 Moved Permanently
Date: Tue, @5 Dec 2617 12:18:12 GMT
Server: Apache
Location: https://elsmar.com/

Info:

Connection: close

Content-Type: text/html; charset=iso-8659-1

 

Knows.nl 2019 Remove / Abuse
